        Case 3:20-cr-03868-TWR Document 47 Filed 09/13/21 PageID.104 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                   CASE NO. 20CR3868-TWR

                        Plaintiff,
                     vs.                    JUDGMENT OF DISMISSAL
    JARET AVALOS (2),

                        Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

X      an indictment has been filed in another case against the defendant and
       the Court has granted the motion of the Government for dismissal of
       this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal,
       without prejudice; or

       the Court has granted the motion of the defendant for a judgment of
       acquittal; or

       a jury has been waived, and the Court has found the defendant not
       guilty; or

       the jury has returned its verdict, finding the defendant not guilty;
X      of the offense(s) as charged in the Indictment/Information:
       21:952, 960; 18:2 - Importation of Methamphetamine; Aiding and Abetting;
       21: 842(a)(1); 18:2 - Possession of Methamphetamine with Intent to
       Distribute; Aiding and Abetting
            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.


DATED: 9/10/2021
                                            Todd W. Robinson
                                            U.S. District Judge
